DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1, 3-5 and 8-10 are being examined. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The restriction requirement was made final in the office action mailed November 27, 2020. 

Claim Rejections - 35 USC § 112
Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 12, the term “the polymer particles” has no clear antecedent basis. It is noted that only “core-shell particles” or “polymer dispersion” have been defined; but not “polymer particles”.  Other claims are deemed indefinite in view of their dependence on claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 8-10 are rejected under Kempter et al (US 2014/0031463) in view of Willimann et al (US 6,559,236). 
nd paragraph; and page 12, 1st paragraph.  As seen at Table 1, page 17 of the instant specification, the Dispersion D1 comprises an acrylic dispersion of 54.2% MMA, 44.3% BA, and 1.5% AS, which is approximately the same concentrations as those of the dispersion in Example 1 of the mol/g which is within the claimed range of i) +300 to -300mol/g
 	Claims 3-4: The pH in Kempter method is 6-9 which substantially overlaps the claimed pH of 8-10. Therefore, the claim is considered anticipated or as a whole would have been obvious as held In re Malagari.
 	Claim 5: The water glass has a modulus (molar ratio) of 2.4 to 3.4 which is well within the claimed range of 1-4 (which is a typical range of commercial water glass). See Kempter, para. 0102.
 	Claim 8: Willimann teaches copolymer of non-ionic monomer derived from esters (i.e. (meth)acrylates) and vinyl esters of carboxylic acids (col. 12, lines 20-35).
	Claim 9: The dispersion of the core-shell particles is dried to a redispersible powder (Kempter, para. 0123 and 0131).
	Claim 10: The core-shell particles are obtained as an aqueous dispersion (Kempter, para. 0119).

Response to Arguments
Applicant argues that “there is nothing that would have led to the conclusion that the features of previously pending claim 2 would necessarily have been present based solely on the materials of Willimann.  As stated in the rejection to claim 1 above, the Dispersions D1 and D2 as described in the instant specification at Table 1, page 17 are in an approximately close range of the dispersions in Examples 1 and 5 of Willimann.  And the resulting surface charges of D1 and D2 are -120 and -60, respectively (instant specification, page 17, Table 1).   Thus, it is expected that the resulting surface charges of the dispersion in Examples 1 and 5 of Willimann would be within the range of 0 to -300 mol/g which is within the claimed range of i) +300 to -300mol/g.

Conclusion
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive for the reasons stated above.  In addition, the amendment to claim 1 necessitated the new ground of rejection of USC 112, second paragraph. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/                                                                                                                                                                                             
Primary Examiner
Art Unit 1788

February 12, 2022